         Case 1:18-cv-01733-RBW Document 31 Filed 05/29/20 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 CHARLES TERRY                 )
                     Plaintiff )
                               )
             v.                )                Civil Action 18-1733 (RBW)
                               )                (Consolidated with Case No. 18-2585)
 THE ARCHITECT OF THE          )
 CAPITOL                       )
                   Defendant )


                                   AMENDED COMPLAINT

        Plaintiff, Charles Terry, brings this civil action against Defendant, the Architect of the

Capitol (AOC) because the AOC has retaliated against him and created a hostile working

environment against him based on his protected workplace safety complaints, relating to unsafe

lead abatement practices. Facing spending pressures, the Architect stopped using professional

hazardous materials experts to abate lead paint from the buildings that house Congressional

offices. Rather than pay professionals to do the abatement work, the Architect assigned its painters

and plasterers to perform the abatement with minimal training and supervision. Due to their lack

of training and experience, as well as irresponsible and dangerous work instructions, numerous

instances of unsafe work practices caused Plaintiff and others to ingest dangerous lead containing

dust.

        After Mr. Terry complained to the Office of Compliance, the Architect safety officials and

his supervisors, the Architect retaliated against him by creating a hostile work environment and by

depriving him a promotion, overtime assignments and flexible Alternative Work Schedule benefits

that had previously been available to him and other painters.

        Additionally, the Architect never calculated Mr. Terry’s “Rate of Basic Pay” to include the

8% environmental hazard pay premium to which he is entitled, consequently the failure to calculate
        Case 1:18-cv-01733-RBW Document 31 Filed 05/29/20 Page 2 of 15




Mr. Terry’s overtime rate of pay to include the 8% hazard pay premium violated the Congressional

Accountability Act.

                                          JURISDICTION

   1.      Plaintiff invokes the jurisdiction of this Court pursuant to the Congressional

           Accountability Act of 1995 (2 U.S.C. §1408 (a)), as well as 28 U.S.C. § 1331

           (Federal Question).

   2.      Relief is also sought herein pursuant to 5 U.S.C. § 5596 (Back Pay Act), 28 U.S.C. §

           2201 (Declaratory Judgment Act).

   3.      This is an action authorized and instituted pursuant to the Congressional

           Accountability Act, (2 U.S.C. § 1301 et seq.).

   4.      The unlawful employment practices alleged in this Complaint were committed in the

           District of Columbia.

   5.      Plaintiff is a current employee of the Architect of the Capitol.

   6.      Defendant Architect of the Capitol (Architect or AOC) is an “Employing Office”

           covered by the Congressional Accountability Act (2 U.S.C. § 1301(9)(D)).

   7.      AOC is headquartered in the District of Columbia.

   8.      The Congressional Accountability Act makes it unlawful for the Architect to

           “intimidate, take reprisal against, or otherwise discriminate against, any covered

           employee because the covered employee has opposed any practice made unlawful by

           [the] Act.” 2 U.S.C. § 1317.

   9.      2 U.S.C. § 1313 of the Congressional Accountability Act extends the rights and

           protections of 29 U.S.C. §§ 206(a)(1) and (d), as well as 29 U.S.C. § 207, and 29

           U.S.C. § 212(c) of the Fair Labor Standards Act to employees of the Architect of the




                                                 2
      Case 1:18-cv-01733-RBW Document 31 Filed 05/29/20 Page 3 of 15




        Capitol and required the Board of the Office of Compliance to propound regulations

        to implement the above-referenced sections of the Fair Labor Standards Act.

10.     2 U.S.C. 1313(a) requires the Architect to pay Plaintiff wages at his Rate of Basic

        Pay.

11.     The regulations applicable to the Architect require the Architect to pay Wage Grade

        employees, such as Mr. Terry, their Rate of Basic Pay, which includes “[t]he

        scheduled rate of pay plus any applicable night shift or environmental differential.”

12.     The regulations applicable to the Architect require the Architect to pay Wage Grade

        employees, such as Mr. Terry, overtime calculated at 1.5 times the employee’s Rate

        of Basic Pay, which includes “The scheduled rate of pay plus any applicable night

        shift or environmental differential.”

13.     At issue here are the Architect’s regulations governing working under hazardous

        circumstances which read, in pertinent part:

        9(e) Environmental Differentials

        (1) An AWS employee is entitled to environmental differential when
        performing assigned duties that expose him/her to an unusually severe hazard,
        physical hardship, or working condition as described in either Appendix A or
        Appendix B of this chapter that occurred on or after the effective date
        specified.
                                                    …
        (2) Prior to directing an employee to work in conditions that may be hazardous,
        the AOC manager or supervisor must request an evaluation of the proposed
        work, work site and working conditions by the Safety and Environmental
        Division (SED). The SED shall:
               (a) Verify the propriety and condition of all portable safety equipment.
              (b) Determine that employees who will perform the work have received
        any AOC- or OSHA-mandated training.
               (c) If required, verify that employees who will perform the work have
        received medical clearance to perform anticipated tasks.




                                                3
Case 1:18-cv-01733-RBW Document 31 Filed 05/29/20 Page 4 of 15




         (d) Visit the work site to observe and analyze field conditions and
  determine whether the conditions are hazardous.
          (e) Review applicable AOC Safety Policies and OSHA regulations to
  validate findings and prepare a pre-work safety plan when required.
         (f) Develop a report containing findings and recommendations of
  whether work should be proceed as planned and how potential hazards should
  be mitigated.


          (3) Should the work situation continue to be hazardous, the AOC
  Manager or Supervisor shall authorize payment of an environmental differential
  to employees who will be assigned to perform work. The following shall be
  documented in writing to support the need for payment of an environmental
  differential:
         (a) A description of the proposed work.
         (b) A description of the unusually severe working conditions or
  unusually severe hazards.
        (c) The name, position title, grade and organization of the employee(s)
  who will be performing the work.
         (d) An estimate of the amount of time required for each employee to
  carry out the work assignment(s).
         (e) A statement that SED was consulted concerning the proposed work
  assignment and the date of SED's report of findings and recommendations.
        (f) Upon completion of the work, the beginning and ending time of each
  employee's exposure to the unusually severe hazard, physical hardship or
  working condition will be annotated.


        (4) A copy of the documentation shall be filed with the timecard of each
  employee who performed the work.


  f. On occasions where there is not sufficient lead time to follow the process
  outlined in paragraph 9.e.(1)-(3), above, the following abbreviated process may
  be followed:
          (1) The AOC Manager or Supervisor makes a telephone call to SED
  requesting an occupational safety and health review of the proposed work, work
  site and working conditions.
         (2) SED expedites their review of the proposed work, site and working
  conditions.
         (3) In consultation with SED, the AOC Manager or Supervisor ensures
  appropriate steps will be taken to address any health/safety issues raised.


                                      4
      Case 1:18-cv-01733-RBW Document 31 Filed 05/29/20 Page 5 of 15




                (4) The AOC Manager or Supervisor documents the need for
        environmental differential pay in writing, providing the information requested
        in 9(e)(3)( a)-( e), above.
              (5) Upon completion of the work, the beginning and ending time of each
        employee's exposure to the unusually severe hazard, physical hardship or
        working condition will be annotated.

14.     Appendix B, which contains the environmental hazard premium pay applicable here,

        includes, in section 4 working with “poisons (toxic materials)” including “Handling

        and storing toxic chemical agents …; examining of material for signs of leakage or

        deteriorated material; decontaminating equipment and work sites; work relating to

        disposal of deteriorated material (exposure to conjunctivitis, pulmonary edema, blood

        infection, impairment of the nervous system, possible death). See Exhibit 1 at p. 36.

        Plaintiff contends that this, and possibly other portions of the appendix includes

        removal of lead-based paint. Additionally, Appendix B, section 16 specifically refers

        to “Asbestos. Working in an area where airborne concentrations of asbestos fibers

        may expose employees to potential illness of injury and protective devices or safety

        measures have not practically eliminated the potential for such personal illness or

        injury.”

15.     These rules are intended to protect the painters, plasterers (like Plaintiff) plumbers,

        electricians, and insulators, among others, who undertake such hazardous duties as

        identifying, remediating and abating lead paint and asbestos containing materials, and

        to make sure they are compensated for the hazardous circumstances in which they are

        required to work are written in unambiguously mandatory language.

16.     Plaintiff has satisfied all administrative and judicial prerequisites to the institution of

        this action. The Plaintiff filed a timely Request for Counseling on March 20, 2018 to

        raise his retaliatory hostile work environment claim at the Office of Compliance.


                                               5
      Case 1:18-cv-01733-RBW Document 31 Filed 05/29/20 Page 6 of 15




        Plaintiff filed a second Request for counseling to include the wage theft and discrete

        acts of retaliation, as well as the continuing hostile work environment on May 3,

        2018. Both of the complaints were filed within 180 days of the retaliatory and/or

        unlawful conduct at issue here. Plaintiff engaged in the counseling process and filed

        a timely Request for Mediation in both cases (on May 3, 2018 and May 11, 2018,

        respectively) at the conclusion of the Counseling Periods. Mediation in both cases

        closed on June 11, 2018, and Plaintiff files this suit after the expiration of 30 days

        from the end of the Mediation Period, and before the expiration of 90-days.

                                           FACTS

17.     Plaintiff was employed as a WG-9 Painter at the Architect, in the House Office

        Buildings Jurisdiction.

18.     Plaintiff regularly worked the night shift, which entitles him to a 10% premium

        calculated in his Rate of Basic Pay.

19.     Beginning in approximately January 2018, Plaintiff was regularly required to either

        abate lead paint without proper safety equipment and/or precautions or to work in

        close proximity to other Architect employees who are abating lead paint without

        proper safety equipment and/or safety precautions.

20.     Plaintiff frequently performed the lead paint abatement (or remediation) during the

        time of his employment. Plaintiff’s records reflect that he worked the following

        overtime hours; on each instance he worked overtime, Mr. Terry was ordered to

        perform lead paint abatement/remediation:

        a. 8.5 hrs 01/17/2018

        b. 8 hrs 03/04/20118




                                               6
      Case 1:18-cv-01733-RBW Document 31 Filed 05/29/20 Page 7 of 15




        c. 8 hrs 03/18/2018

        d. 8 hrs 04/01/2018

        e. 8 hrs 04/15/2018

        f. 8 hrs 05/13/2018

21.     Plaintiff asserts that there are additional dates on which he worked overtime, but he

        no longer has access to his time records, since he is no longer employed at the

        Architect of the Capitol.

22.     Plaintiff’s supervisors and managers never undertook the mandatory duties under the

        Environmental Hazard policy described above in paragraphs 13 and 14.

23.     Because he reasonably feared that the exposure to lead paint could cause serious

        injury or death to himself, other employees and members of the public, including

        Congress and its staff, Mr. Terry filed a workplace safety complaint at the Office of

        Compliance on February 6, 2018.

24.     Mr. Terry’s supervisors learned that he was responsible for the workplace safety

        complaint immediately because Mr. Terry waived his right to confidentiality in order

        to attain a faster investigation and enforcement action.

25.     On February 12, 2018 the Office of Compliance’s Occupational Safety and Health

        Specialists, among others, met with Superintendent Weidemeyer, Asst.

        Superintendent Ryan Columbo, and Safety Specialist David Hicks, as well as other

        employees of the Architect, including an attorney from the Office of General

        Counsel.

26.     In response to the Office of Compliance investigation, the Architect produced

        documents that allegedly explained the applicable lead abatement rules and




                                              7
      Case 1:18-cv-01733-RBW Document 31 Filed 05/29/20 Page 8 of 15




        procedures. The problem was that, while the Architect had written procedures for

        safely handling lead paint, those procedures were not being followed and the Painters

        were not being supervised by individuals who were experienced with lead abatement.

27.     As a part of the Office of Compliance’s investigation, the Occupational Safety and

        Health scheduled an agreed time to review the Painters performing lead abatement.

28.     Even with advanced notice of the inspection, the Occupational Safety and Health

        Specialists found several safety deficiencies.

29.     First, the Occupational Safety and Health review determined that the Architect was

        violating the standard that “requires that at the outset of operations covered by the

        lead standard, the employer ‘shall initially determine if any employee may be

        exposed to lead at or above the action level.’” Where lead is present, until the

        employer performs an initial exposure assessment and documents that employees

        performing the work are not exposed above the PEL, the employer must treat

        employees as if they are exposed above the PEL and implement appropriate employee

        protective measures, including the provision of respiratory protection, personal

        protective clothing and equipment, change areas, hand washing facilities, biological

        monitoring, and training.” Office of Compliance Report OSH 2018-03, June 1, 2018

        (referring to violations of 29 C.F.R. § 1926.62(d)(1) and (d)(2)). The Office of

        Compliance found that this violation “could lead to death or permanent total

        disability, and that without regular exposure monitoring such an outcome might

        possibly occur in time.”

30.     Second, the Occupational Safety and Health review concluded that the Architect was

        violating the standard that “requires that all surfaces shall be maintained as free as




                                              8
      Case 1:18-cv-01733-RBW Document 31 Filed 05/29/20 Page 9 of 15




        practicable of accumulations of lead, and that clean-up methods must minimize the

        likelihood of lead becoming airborne.” Office of Compliance Report OSH 2018-03,

        June 1, 2018 (referring to violations of 29 C.F.R. 1926.62(h)). The Office of

        Compliance found that this violation “could lead to death or permanent total

        disability, and that without regular exposure monitoring such an outcome might

        possibly occur in time.”

31.     Also in February 2018, Mr. Terry asked (through an intermediary, George Andreas)

        Andrew Reed (Safety Officer) for a full-face proper respirator. Mr. Reed stated that

        Mr. Terry did not require a proper respirator for the work he was performing.

32.     On March 13, 2018, Alan Redkey falsely claimed that Mr. Terry had spilled or

        splattered paint on the carpet of the room where he had been painting. Mr. Terry

        asked Redkey to show him the paint, and Redkey was unable to do so.

33.     On or about March 17, 2018, Mr. Terry complained, during a shop meeting, that Alan

        Redkey had instructed him to sand a door that was painted with lead paint, without a

        respirator and contrary to the Architect’s new lead paint abatement protocols.

34.     On April 15, 2018 Mr. Terry submitted a formal statement to his supervisors,

        including his safety complaints about having to sand down the door without proper

        Personal Protective Equipment.

35.     On or about April 17, 2018, Mr. Terry complained to Gerald Owens (work leader)

        about working adjacent to an employee who was abating lead paint in violation of the

        safety protocols (i.e. not wetting the area down, not using glove bags to collect the

        lead paint and not posting signs to warn the public of the danger).

36.     Later on April 15, 2018, the Night Shift Supervisor, John (Kenny) Buckler told Mr.




                                              9
      Case 1:18-cv-01733-RBW Document 31 Filed 05/29/20 Page 10 of 15




        Terry that Charles (Charlie) Bryan (Shop foreman) had instructed him not to speak to

        Mr. Terry any more.

37.     On April 16, 2018 Andrew Reed accused Mr. Terry of having lied about not being

        given a proper respirator.

38.     On or about April 24, 2018 the day shift was assigned to work a project on overtime

        hours. Under normal circumstances, the overtime assignment would have been shared

        between day and night shift. Mr. Redkey explained that day shift had been given the

        assignment because the project involved painting with “special colors,” but the

        excuse was false, because night shift painters regularly used “special colors.”

39.     On or about May 8, 2018, Mr. Terry asked Ryan Columbo for permission to change

        his Alternate Work Schedule (AWS) day off (on one occasion) to Monday, May 28,

        2018 – rather than Friday, May 25, 2018. Columbo refused to permit Mr. Terry to

        move his AWS day, even though the shop had honored similar requests on other

        occasions.

40.     On May 2, 2018, Mr. Terry asked the Assistant Night Shift Supervisor, Alan Redkey

        about a career ladder promotion to WG10 because he had the time in grade and was

        working at the next level. On or about May 9, 2018, Assistant Superintendent

        Columbo responded that no ladder promotion was possible. This was contrary to past

        practice in the Paint shop.

41.     On May 22, 2018 one of Mr. Terry’s co-workers expressed his displeasure toward

        Mr. Terry, saying that no one could change their AWS day off because “someone”

        (with the implication that it was Mr. Terry) had made a complaint about it, suggesting

        that Defendant had altered its practice of allowing changes to AWS days to cover up




                                             10
       Case 1:18-cv-01733-RBW Document 31 Filed 05/29/20 Page 11 of 15




         its retaliation against Plaintiff.

 42.     On July 11, 2018 Mr. Terry informed the Office of Compliance Occupational Safety

         and Health Specialists that lead abatement work continued to be performed in an

         unsafe manner. Specifically, Mr. Terry advised the Occupational Safety and Health

         Specialists that large areas of the hallways in the Longworth Building were being

         abated with no containment in place while the building was open to the public.

COUNT I: RETALIATION FOR PROTECTED WORKPLACE SAFETY COMPLAINT

 43.     Plaintiff repeats and reavers each of the foregoing paragraphs as if they were

         specifically restated here.

 44.     Plaintiff engaged in numerous instances of protected workplace safety complaints

         because he reasonably believed that the workplace conditions posed a significant

         threat of death or serious injury to himself and others when he complained to the

         Office of Compliance (on February 6, 2018 and July 11, 2018) and internally (on or

         about March 17, 2018, April 15, 2018 and April 17, 2018).

 45.     Defendant retaliated against Plaintiff for his protected workplace safety complaints,

         in violation of the Congressional Accountability Act, when it denied him overtime

         opportunities, rejected his request for a ladder promotion to WG-10 and denied his

         request to change his AWS day off.

 46.     As a result of the AOC’s unlawful conduct, Plaintiff has suffered economic damages,

         in the form of lost income, and lost retirement credit and future income.

 47.     As a result of the AOCs unlawful conduct, Plaintiff has suffered emotional pain and

         suffering, stress, fear, embarrassment, humiliation, inconvenience, feelings of

         depression and anxiety and fear of losing his job.




                                              11
      Case 1:18-cv-01733-RBW Document 31 Filed 05/29/20 Page 12 of 15




                   COUNT II: HOSTILE WORK ENVIRONMENT

48.     Plaintiff repeats and reavers each of the foregoing paragraphs as if they were

        specifically restated here.

49.     Defendant imposed a retaliatory hostile work environment, in violation of the

        Congressional Accountability Act, against Plaintiff by:

        a. Denying him overtime opportunities;

        b. Rejecting his request for a ladder promotion to WG-10;

        c. Denying his request to change his AWS day off;

        d. Accusing him of lying about workplace safety concerns;

        e. Freezing him out of communications with his supervisors, including John

           Buckler;

        f. Requiring him to work in unsafe conditions and without the proper personal

           protective equipment;

        g. Turning his coworkers against him by informing them about his complaints and

           indicating that the coworkers no longer have certain privileges or flexibility

           because of Mr. Terry’s complaints.

50.     The hostile work environment was targeted at Plaintiff because of his protected

        workplace safety complaints.

51.     As a result of the hostile work environment, Plaintiff has suffered emotional pain and

        suffering, stress, fear, embarrassment, humiliation, inconvenience, feelings of

        depression and anxiety and fear of losing his job.

                               COUNT III: WAGE THEFT

52.     Plaintiff repeats and reavers each of the foregoing paragraphs as if they were




                                            12
      Case 1:18-cv-01733-RBW Document 31 Filed 05/29/20 Page 13 of 15




        specifically restated here.

53.     Due to the fact that Plaintiff regularly works in close proximity to toxic substances

        (including lead paint), Plaintiff was entitled to an environmental hazard differential

        pay of 8% to be included in his Base Rate of Pay, including when he works overtime.

54.     Plaintiff worked overtime, performing hazardous work involving close proximity to

        poisons and/or toxic materials on several occasions between September 21, 2017

        (180-days before he initiated proceedings at the Office of Compliance, now known as

        the Office of Congressional Workplace Rights), including the specifically identified

        occasions referenced in paragraph 20, above.

55.     The Architect of the Capitol never paid Plaintiff the environmental hazard pay to

        which he was entitled on either regular time or overtime.

56.     Plaintiff is entitled to his lost wages because of the Architect’s failure to pay him

        environmental hazard pay and liquidated damages under the Congressional

        Accountability Act, as well as backpay – pursuant to 5 U.S.C. § 5596.

              COUNT III: DECLARATORY RELIEF AND BACKPAY

57.     Plaintiff repeats and reavers each of the foregoing paragraphs as if they were

        specifically restated here.

58.     Due to the fact that Plaintiff regularly worked in close proximity to toxic substances

        (including lead paint), Plaintiff is entitled to a Declaratory Judgment that he was

        entitled to the environmental hazard differential pay of 8% to be included in his Base

        Rate of Pay for all hours that he works on regular time, in addition to overtime.

59.     The Architect of the Capitol has never paid Plaintiff the environmental hazard pay to

        which he is entitled on either regular time or overtime.




                                              13
         Case 1:18-cv-01733-RBW Document 31 Filed 05/29/20 Page 14 of 15




   60.     Plaintiff requests Declaratory Relief, pursuant to 28 U.S.C. § 2201, in the form of a

           judicial declaration that he is entitled to backpay to include the 8% environmental

           hazard pay, calculated back to September 21, 2017 – pursuant to 5 U.S.C. § 5596.

WHEREFORE, Plaintiff prays that this Court: (i) declare that the employment practices

complained of in this Complaint are unlawful in that they violate the Congressional

Accountability Act; (ii) permanently enjoin the Defendant and its agents, officers and employees

from engaging in all practices found by this Court to be in violation of the Congressional

Accountability Act; (iii) order the Defendant to make the Plaintiff whole by paying him any

monetary and/or liquidated damages proved at trial in addition to compensatory damages in an

amount to be determined at trial; (iv) retain jurisdiction over this action to ensure full compliance

with the Court's orders and require the Defendant to file such reports as the Court deems

necessary to evaluate such compliance; (v) order the Defendant to pay Plaintiff’s costs and

expenses and reasonable attorneys' fees in connection with this action; and (vi) grant such other

and further relief to the Plaintiff as the Court deems just and proper.

                         PLAINTIFF DEMANDS A TRIAL BY JURY



                                       Respectfully Submitted,
                                       ALDERMAN, DEVORSETZ & HORA, PLLC




                                       Leslie D. Alderman III (D.C. # 477750)
                                       1025 Connecticut Ave., NW
                                       Suite 615
                                       Washington, DC 20036
                                       Tel: 202-969-8220


                                                 14
Case 1:18-cv-01733-RBW Document 31 Filed 05/29/20 Page 15 of 15




                      Fax: 202-969-8224
                      lalderman@adhlawfirm.com
                      Attorney for the Plaintiff




                               15
